United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1353
                         ___________________________

                                    Quinn Ngiendo

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                Metropolitan Council

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                              Submitted: July 23, 2015
                               Filed: August 3, 2015
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

       Quinn Ngiendo, who is African American and claims to suffer from disabling
depression, was on the light rail transit in Minneapolis when two Metro Transit police
officers conducting routine checks asked to see her fare. Ngiendo searched and
eventually produced two invalid fare cards; a surveillance video later showed her
boarding the train without paying. During the check, the train passed Ngiendo’s
intended destination. At her request, one officer walked her to a pay station and
showed her how to pay a reduced disability fare. Upon reentering the train, the other
officer issued her a citation for fare evasion.

       Ngiendo brought this action against the Metropolitan Council (the Council),
alleging that the Council violated her federal constitutional and statutory rights and
state tort law because she was “held against her will for more than 15 minutes,” the
officers made discriminatory comments, and she was denied reduced disability fares
based on her race. After a hearing, the district court1 granted the Council’s motion
for summary judgment, concluding that Ngiendo “cannot show that the officers’
conduct [either the valid brief detention or the alleged discriminatory comments]
violated her constitutional rights,” that she “failed to establish the essential elements
of her state tort claims,” and that her belated claim of disability discrimination was
untimely and without merit. The district court subsequently denied as without merit
Ngiendo’s post-judgment motion arguing the judgment had demonstrated the judge’s
lack of impartiality. Ngiendo appeals both rulings.

       After careful de novo review of the adverse grant of summary, see Parrish v.
Ball, 594 F.3d 993, 1001 (8th Cir. 2010), we affirm for the reasons stated in the
district court’s December 22, 2014, Memorandum and Order. We further conclude
that the district court did not abuse its discretion in denying postjudgment relief; an
adverse ruling does not constitute a sufficient showing of bias or partiality to warrant
judicial disqualification. See Fletcher v. Conoco Pipe Line Co., 323 F.3d 661, 665
(8th Cir. 2003). Accordingly, the judgment of the district court is affirmed.
                         ______________________________




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.

                                          -2-